DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THE EXAMINER’S STATEMENT OF REASONS FOR ALLOWABILITY
The following is an examiner’s statement of reasons for allowance: The closest prior art, Dinsmoor, fails to disclose, suggest and/or teach the claimed invention since the reference is silent in regards to switching from coupling a first output of a first coil to a second input of a second coil to coupling the first output of the first coil to a second output of the second coil, in combination with the other claimed elements (e.g., see ‘Arguments’).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-20 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: The claims are amended as follows;
7. The device of claim 1, wherein the first coil has a radius and an amount of turns that is substantially similar to a radius and an amount of turns of the second coil such that the value of the one or more parameters induced over the first coil as a result of receiving the signal is substantially the same as a value of one or more parameters induced over the second coil as a result of receiving the signal , and the switching circuitry to switch from coupling the first output of the first coil to the second input of the second coil to coupling the first output of the first coil to the second output of the second coil .

13. The device of claim 1, wherein the housing is of a size that is able to be implanted in a human body .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792